Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 20, 2018

                                        No. 04-18-00337-CR

                                        Erasmo ALVAREZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR4559
                           Honorable Joey Contreras, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, and
has informed appellant of his right to review the record and file his own brief, and has explained
to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).


                                                       _________________________________
                                                       Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court